Citation Nr: 1508781	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-45 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with complications and/or posttraumatic stress disorder (PTSD), and/or due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This issue was previously remanded in April 2011 and October 2013.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  At the hearing, the Veteran withdrew all issues on appeal, with the exception of service connection for hypertension.  

Following the hearing, the Board issued an August 2014 decision and remand, which dismissed the issues withdrawn by the Veteran, to include an increased rating claim for posttraumatic stress disorder (PTSD), as reflected in the Finding of Fact and Reasons and Bases section of the decision, and remanded the issue of service connection for hypertension.  Unfortunately, the Conclusion of Law and Order sections in the August 2014 Board decision did not explicitly state that the Veteran's claim for an increased rating for PTSD was dismissed.  Subsequently, the agency of original jurisdiction issued a supplemental statement of the case in November 2014, addressing the increased rating for PTSD claim.  However, as the Veteran expressed a desire to withdraw that claim and such was dismissed, a Corrective Order is being issued simultaneously to amend the August 2014 Board decision to clearly reflect the dismissal of such issue in the Conclusion of Law and Order sections of that decision.  

As noted above, the August 2014 Board decision remanded the Veteran's claim for service connection for hypertension.  Thus, it is the only issue remaining in appellate status.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

FINDING OF FACT

In a November 2014 rating decision, service connection for hypertension was granted, resulting in a full grant of the benefit sought on appeal.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hypertension is moot and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014).  In the present case, in a November 2014 rating decision, service connection for hypertension was granted, resulting in a full grant of the benefit sought on appeal.  As such, the issue is no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).   Therefore, the appeal seeking entitlement to service connection for hypertension must be dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


